CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document        73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16   Page 1 ofPage 1 of 41#:PageID
                                                              41 PageID     13469 616



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


  ROSE FLORES-BANDA,

                              Plaintiff,

  v.                                             CIVIL ACTION NO. 2:13-cv-04434

  BOSTON SCIENTIFIC CORPORATION,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER
                                (Daubert Motions)

            Pending before the court are several Daubert motions filed by both the

  defendant and the plaintiff. Briefing is complete regarding these motions, and the

  motions are now ripe for consideration.

       I.      Background

            This case resides in one of seven MDLs assigned to me by the Judicial Panel

  on Multidistrict Litigation (“MDL”) concerning the use of transvaginal surgical mesh

  to treat pelvic organ prolapse (“POP”) and stress urinary incontinence (“SUI”). In the

  seven MDLs, there are more than 75,000 cases currently pending, approximately

  19,000 of which are in the Boston Scientific Corporation (“BSC”) MDL, MDL No. 2326.

  The parties have retained experts to render opinions regarding the elements of the

  case’s various causes of action, and the instant motions involve the parties’ efforts to

  exclude or limit the experts’ opinions pursuant to Daubert v. Merrell Dow Pharm.,
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document        73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16   Page 2 ofPage 2 of 41#:PageID
                                                              41 PageID     13470 617



  Inc., 509 U.S. 579 (1993).

     II.      Legal Standard

           Under Rule 702 of the Federal Rules of Evidence, expert testimony is

  admissible if the expert is “qualified . . . by knowledge, skill, experience, training, or

  education” and if his testimony is (1) helpful to the trier of fact in understanding the

  evidence or determining a fact in issue; (2) “based upon sufficient facts or data;” and

  (3) “the product of reliable principles and methods” that (4) have been reliably applied

  “to the facts of the case.” Fed. R. Evid. 702. The Supreme Court has established a two-

  part test to govern the admissibility of expert testimony under Rule 702: the evidence

  is admitted if it “rests on a reliable foundation and is relevant.” Daubert, 509 U.S. at

  597. The proponent of expert testimony does not have the burden to “prove” anything

  to the court. Md. Cas. Co. v. Therm-O-Disk, Inc., 137 F.3d 780, 783 (4th Cir. 1998).

  He or she must, however, “come forward with evidence from which the court can

  determine that the proffered testimony is properly admissible.” Id.

           The district court is the gatekeeper. “[E]xpert witnesses have the potential to

  be both powerful and quite misleading,” so the court must “ensure that any and all

  scientific testimony . . . is not only relevant, but reliable.” Cooper v. Smith & Nephew,

  Inc., 259 F.3d 194, 199 (4th Cir. 2001) (citing Westberry v. Gislaved Gummi AB, 178

  F.3d 257, 261 (4th Cir. 1999); Daubert, 509 U.S. at 588, 595). In carrying out this role,

  I “need not determine that the proffered expert testimony is irrefutable or certainly

  correct”—“[a]s with all other admissible evidence, expert testimony is subject to

  testing by ‘vigorous cross-examination, presentation of contrary evidence, and careful



                                              2
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document        73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16   Page 3 ofPage 3 of 41#:PageID
                                                              41 PageID     13471 618



  instruction on the burden of proof.’” United States v. Moreland, 437 F.3d 424, 431

  (4th Cir. 2006) (quoting Daubert, 509 U.S. at 596); see also Md. Cas. Co., 137 F.3d at

  783 (noting that “[a]ll Daubert demands is that the trial judge make a ‘preliminary

  assessment’ of whether the proffered testimony is both reliable . . . and helpful”).

        Daubert mentions specific factors to guide the court in making the overall

  reliability determinations that apply to expert evidence. These factors include (1)

  whether the particular scientific theory “can be (and has been) tested;” (2) whether

  the theory “has been subjected to peer review and publication;” (3) the “known or

  potential rate of error;” (4) the “existence and maintenance of standards controlling

  the technique’s operation;” and (5) whether the technique has achieved “general

  acceptance” in the relevant scientific or expert community. United States v. Crisp,

  324 F.3d 261, 266 (4th Cir. 2003) (quoting Daubert, 509 U.S. at 593–94). Despite

  these factors, “[t]he inquiry to be undertaken by the district court is ‘a flexible one’

  focusing on the ‘principles and methodology’ employed by the expert, not on the

  conclusions reached.” Westberry, 178 F.3d at 261 (quoting Daubert, 509 U.S. at 594–

  95); see also Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999) (“[T]he factors

  identified in Daubert may or may not be pertinent in assessing reliability, depending

  on the nature of the issue, the expert’s particular expertise, and the subject of his

  testimony.” (citation omitted)); Crisp, 324 F.3d at 266 (noting “that testing of

  reliability should be flexible and that Daubert’s five factors neither necessarily nor

  exclusively apply to every expert”).

        With respect to relevance, the second part of the analysis, Daubert further



                                             3
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document        73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16   Page 4 ofPage 4 of 41#:PageID
                                                              41 PageID     13472 619



  explains:

        Expert testimony which does not relate to any issue in the case is not
        relevant and, ergo, non-helpful. The consideration has been aptly
        described by Judge Becker as one of fit. Fit is not always obvious, and
        scientific validity for one purpose is not necessarily scientific validity for
        other, unrelated purposes. . . . Rule 702’s helpfulness standard requires
        a valid scientific connection to the pertinent inquiry as a precondition to
        admissibility.

  Daubert, 509 U.S. at 591–92 (citations and quotation marks omitted).

        Ultimately, the district court has broad discretion in determining whether to

  admit or exclude expert testimony, and the “the trial judge must have considerable

  leeway in deciding in a particular case how to go about determining whether

  particular expert testimony is reliable.” Cooper, 259 F.3d at 200 (quoting Kumho Tire,

  526 U.S. at 152).

     III.     Preliminary Matters

        I begin by addressing a few preliminary matters that affect many of the

  Daubert motions. First, both parties consistently challenge experts’ opinions as

  improper state-of-mind or legal-conclusion testimony. As I have maintained

  throughout these MDLs, I will not permit the use of experts to usurp the jury’s fact-

  finding function by allowing an expert to testify as to a party’s knowledge, state of

  mind, or whether a party acted reasonably. See, e.g., In re C. R. Bard, Inc., 948 F.

  Supp. 2d 589, 611 (S.D. W. Va. 2013) (excluding expert opinions on the defendant’s

  knowledge, state of mind, alleged bad acts, failures to act, and corporate conduct and

  ethics). The reasonableness of conduct and a party’s then-existing state of mind “are

  the sort of questions that lay jurors have been answering without expert assistance



                                              4
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document        73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16   Page 5 ofPage 5 of 41#:PageID
                                                              41 PageID     13473 620



  from time immemorial,” and therefore, these matters are not appropriate for expert

  testimony. Kidder v. Peabody & Co. v. IAG Int’l Acceptance Grp., N.V., 14 F. Supp.

  2d 391, 404 (S.D.N.Y. 1998); see also In re Rezulin Prods. Liab. Litig., 309 F. Supp.

  2d 531, 546 (S.D.N.Y. 2004) (“Inferences about the intent and motive of parties or

  others lie outside the bounds of expert testimony.”).1 Likewise, “opinion testimony

  that states a legal standard or draws a legal conclusion by applying law to the facts

  is generally inadmissible.” United States v. McIver, 470 F.3d 550, 562 (4th Cir. 2006).

  An expert may not state his opinion using “legal terms of art,” such as “defective,”

  “unreasonably dangerous,” or “proximate cause.” See Perez v. Townsend Eng’g Co.,

  562 F. Supp. 2d 647, 652 (M.D. Pa. 2008).

         I have diligently applied these rules to previous expert testimony, and I

  continue to apply them in this case. This does not mean that each objection to state-

  of-mind or legal-conclusion testimony raised in these motions is valid. But I will not

  parse the numerous reports and thousand-page depositions for each expert to

  determine the validity of these same objections. Instead, the onus is on counsel to

  tailor expert testimony at trial in accordance with the above directive. Therefore,

  unless otherwise necessary, the remainder of this opinion does not address objections

  brought against an expert based on improper state-of-mind or legal-conclusion

  testimony.



  1 On a related note, I caution the parties against introducing corporate evidence through expert
  witnesses. Although an expert may testify about his review of internal corporate documents solely for
  the purpose of explaining the basis for his or her opinions—assuming the opinions are otherwise
  admissible—he or she may not be offered solely as a conduit for corporate information. There is no
  reason why the plaintiff requires an expert to opine on such facts.

                                                   5
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document        73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16   Page 6 ofPage 6 of 41#:PageID
                                                              41 PageID     13474 621



        I also note that several of the Daubert motions concern expert opinions entirely

  unrelated to the individual plaintiff at bar. For example, some experts have opined

  on general and specific causation with the specific causation portion of the opinion

  pertaining to wave plaintiffs other than the plaintiff in this particular case. In

  addition, the parties filed a total of seventeen Daubert motions involving, in many

  instances, duplicative experts. In an effort to remedy this problem of blanketed,

  duplicative Daubert motions, I directed the parties to file disclosures, indicating who,

  out of the seventeen challenged experts, they plan to call at trial for each case. See

  Pretrial Order No. 121, at 5–6 [ECF No. 49]. Through these disclosures, I hoped to

  gain a better understanding of the particular arguments at issue, thereby refining

  my Daubert rulings for the benefit of the receiving judge. Rather than aiding the

  court in this endeavor, however, the parties effectively ignored the pretrial order,

  identifying all seventeen of the challenged experts as probable expert witnesses. See

  BSC’s Disclosure Required by Pretrial Order No. 121 [ECF No. 51]; Pl.’s Disclosure

  Required by Pretrial Order No. 121 [ECF No. 51]. Without guidance from the parties

  to the contrary, I have thus limited my review of the Daubert motions to only those

  arguments and opinions related to the instant plaintiff. In other words, I disregard

  arguments included in the briefing directed exclusively at other wave plaintiffs and,

  consequently, irrelevant to this case.

        Finally, I am compelled to comment on the parties’ misuse of my previous

  Daubert rulings on several of the experts offered in this case. See generally Sanchez

  v. Boston Sci. Corp., No. 2:12-cv-05762, 2014 WL 4851989 (S.D. W. Va. Sept. 29,


                                             6
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document        73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16   Page 7 ofPage 7 of 41#:PageID
                                                              41 PageID     13475 622



  2014); Tyree v. Boston Sci. Corp., 54 F. Supp. 3d 501 (S.D. W. Va. 2014); Eghnayem

  v. Boston Sci. Corp., 57 F. Supp. 3d 658 (S.D. W. Va. 2014). The parties have, for the

  most part, structured their Daubert arguments as a response to these prior rulings,

  rather than an autonomous challenge to or defense of an expert’s opinion based on its

  reliability and relevance. In other words, the parties have comparatively examined

  each expert’s opinions and have largely overlooked Daubert’s core considerations for

  assessing expert testimony. Although I recognize the tendency of my prior evidentiary

  determinations to influence subsequent motions practice, counsels’ expectations that

  I align with these previous rulings when faced with a different record are remiss,

  especially when an expert has issued new reports and given additional deposition

  testimony.

        Mindful of my role as gatekeeper of expert testimony, as well as my duty to

  “respect[ ] the individuality” of each MDL case, see In re Phenylpropanolamine Prods.

  Liab. Litig., 460 F.3d 1217, 1231 (9th Cir. 2006), I refuse to credit Daubert arguments

  that simply react to the court’s rulings in Sanchez and its progeny. Indeed, I feel

  bound by these earlier cases only to the extent that the expert opinions and Daubert

  objections presented to the court then are identical to those presented now.

  Otherwise, I assess the parties’ Daubert arguments anew. That is, in light of the

  particular opinions and objections currently before me, I assess “whether the

  reasoning or methodology underlying the testimony is scientifically valid” and

  “whether that reasoning or methodology properly can be applied to the facts in issue.”

  Daubert, 509 U.S. at 592–93. Any departure from Sanchez, Eghnayem, or Tyree does


                                            7
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document        73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16   Page 8 ofPage 8 of 41#:PageID
                                                              41 PageID     13476 623



  not constitute a “reversal” of these decisions and is instead the expected result of the

  parties’ submission of updated expert reports and new objections to the opinions

  contained therein.

     IV.      BSC’s Daubert Motions

           In this case, BSC seeks to limit or exclude the expert opinions of Drs. Michael

  Thomas Margolis, Thomas Barker, Jimmy Mays, Peggy Pence, Russell Dunn, Scott

  Guelcher, Richard Trepeta, Vladimir Iakovlev, and Jerry Blaivas.

           A. Michael Thomas Margolis, M.D.

           BSC seeks to exclude the testimony of Michael Thomas Margolis, M.D. Dr.

  Margolis is a pelvic floor surgeon and urogynecologist who offers general causation

  opinions in this case.

              1. Failure to Consider Studies

           First, BSC challenges Dr. Margolis’s failure to consider contrary studies. Dr.

  Margolis has explained his methodology for giving less credence to certain studies

  than to others. Dr. Margolis states that he has examined other studies that counter

  his own opinions. To the extent the defendant challenges the reasons Dr. Margolis

  offers for not relying on certain studies, such challenges go to the weight of Dr.

  Margolis’s opinions, not their admissibility. The defendant is free to cross-examine

  Dr. Margolis regarding studies that cut against his opinions. The defendant’s motion

  is DENIED on this point.

           Second, BSC challenges Dr. Margolis’s opinion that there is a greater than 50

  percent complication rate of pain in women with polypropylene mesh and slings. In



                                               8
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document        73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16   Page 9 ofPage 9 of 41#:PageID
                                                              41 PageID     13477 624



  his deposition, Dr. Margolis acknowledges that contrary studies exist, and I do not

  doubt that Dr. Margolis reviewed contrary studies. However, his methodology may

  be flawed if he does not provide an adequate explanation for why he disagrees with

  those studies. There is no such explanation in this case. Therefore, Dr. Margolis’s

  opinion that more than 50 percent of women implanted with mesh experience pain is

  EXCLUDED as unreliable. This aspect of BSC’s motion is GRANTED.

        Third, BSC challenges Dr. Margolis’s general opinions that complications in

  women with polypropylene mesh products are high. Dr. Margolis explains that, when

  forming his opinion about the complication rates of a medical procedure, he gives the

  benefit of the doubt to the patient. In other words, he assumes the worst-case scenario

  and errs on the side of opining as to a higher complication rate to better protect a

  patient. This is not a reliable, scientific basis for determining the complication rates

  associated with a mesh device. The plaintiff has failed to demonstrate that Dr.

  Margolis has sufficient scientific support to opine as to these generalized statements.

  Therefore, this testimony is EXCLUDED, and this part of BSC’s motion is

  GRANTED.

            2. Lack of Scientific Basis

        BSC also argues that Dr. Margolis failed to provide any scientific basis for his

  other opinions and that he based these opinions on his personal experience alone. The

  plaintiff does not address the majority of BSC’s arguments on this point, and I decline

  to raise counterarguments for the plaintiff when she has failed to address BSC’s

  arguments in her briefing. Dr. Margolis may not solely rely on his personal


                                             9
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 10 of    10 of 41#:PageID
                                                               41 PageID     13478 625



  observations when he seeks to provide broad opinions, such as the infection rate in

  women with mesh. The plaintiff has not “come forward with evidence from which the

  court can determine that the proffered testimony is properly admissible.” Md. Cas.

  Co. v. Therm-O-Disk, Inc., 137 F.3d 780, 783 (4th Cir. 1998). Therefore, the following

  opinions from Dr. Margolis are EXCLUDED: (1) that the Burch procedure is more

  effective than polypropylene mesh slings; (2) that Xenform slings are more effective

  than polypropylene slings; (3) that the infection rate of polypropylene mesh is up to

  100 percent; (4) that the complication rate of urethral obstruction is greater than 10

  percent with polypropylene mid-urethral slings; and (5) that he has removed 10 to 15

  percent of BSC products. These portions of BSC’s motion are GRANTED.

          Unlike the above opinions, the plaintiff appears to respond to BSC’s argument

  concerning Dr. Margolis’s opinion about a lack of scientific support for the use of

  mesh. The plaintiff contends that Dr. Margolis merely opines that there is a lack of

  long-term data. Contradictions in testimony should be addressed on cross-

  examination. See Daubert, 509 U.S. at 596 (“Vigorous cross-examination,

  presentation of contrary evidence, and careful instruction on the burden of proof are

  the traditional and appropriate means of attacking shaky but admissible evidence.”).

  Therefore, I do not exclude Dr. Margolis’s opinion on a lack of long-term data on

  reliability grounds.2 Therefore, BSC’s motion regarding this opinion is DENIED.



  2The plaintiffs in prior cases have responded to this same challenge in a different way. See Sanchez,
  2014 WL 4851989, at *14; Tyree, 54 F. Supp. 3d at 519–27; Eghnayem, 57 F. Supp. 3d at 676–80.
  Instead of focusing on long-term data, those plaintiffs informed the court that Dr. Margolis never
  opined that there was no data supporting the benefits of polypropylene mesh, but just that there was
  no credible data on this subject. In those cases, I excluded Dr. Margolis’s opinion because “it [was] still
  unclear why Dr. Margolis believe[d] th[o]se studies lack[ed] credibility.” Sanchez, 2014 WL 4851989,

                                                     10
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 11 of    11 of 41#:PageID
                                                               41 PageID     13479 626



               3. Expertise

            BSC argues that Dr. Margolis offers opinions outside the scope of his

  qualifications on (1) biomaterials; (2) polypropylene degradation; (3) foreign body

  reaction; (4) adequate pore size; (5) adequate weight of polypropylene; (6)

  biocompatibility of polypropylene; (7) medical device design and development; and/or

  (8) marketing. The plaintiff fails to provide any argument addressing how Dr.

  Margolis is an expert on any of the above subject matters, beyond the basic assertion

  that Dr. Margolis is an established urogynecologist with years of experience with

  pelvic mesh products. I will not make arguments for the plaintiff. Therefore, this

  aspect of BSC’s motion is GRANTED.

               4. Undisclosed Opinions

            Further, BSC argues that Dr. Margolis seeks to offer opinions that were not

  disclosed in his expert report and that Dr. Margolis seeks to discuss materials that

  were not cited to in his expert report. Testimony on direct examination using such

  undisclosed sources as support for his opinions is EXCLUDED on Rule 26 grounds.

  However, the court notes that two articles that BSC alleges were not disclosed—

  Vaginal Mesh Contraction: Definition, Clinical Presentation and Management and

  Surgical Management of Pelvic Organ Prolapse in Women—were included in Dr.

  Margolis’s relied-upon list. Dr. Margolis’s testimony on these two articles is not

  excluded under Daubert. Therefore, I find that this aspect of BSC’s motion is

  GRANTED in part and DENIED in part.



  at *14.

                                             11
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 12 of    12 of 41#:PageID
                                                               41 PageID     13480 627



            5. Specific Causation

        Finally, BSC argues that Dr. Margolis’ specific causation opinions for Nancy

  Flores-Banda should be excluded because they are speculative and lack reliability,

  because they argue that Dr. Margolis failed to perform a proper differential diagnosis.

  “Differential diagnosis, or differential etiology, is a standard scientific technique of

  identifying the cause of a medical problem by eliminating the likely causes until the

  most probable one is isolated.” Westberry, 178 F.3d at 262. The Fourth Circuit has

  stated that:

        A reliable differential diagnosis typically, though not invariably, is
        performed after “physical examinations, the taking of medical histories,
        and the review of clinical tests, including laboratory tests,” and
        generally is accomplished by determining the possible causes for the
        patient's symptoms and then eliminating each of these potential causes
        until reaching one that cannot be ruled out or determining which of
        those that cannot be excluded is the most likely.

  Id. A reliable differential diagnosis passes scrutiny under Daubert. An unreliable

  diagnosis is another matter:

        A differential diagnosis that fails to take serious account of other
        potential causes may be so lacking that it cannot provide a reliable basis
        for an opinion on causation. However, “[a] medical expert's causation
        conclusion should not be excluded because he or she has failed to rule
        out every possible alternative cause of a plaintiff's illness.” The
        alternative causes suggested by a defendant “affect the weight that the
        jury should give the expert's testimony and not the admissibility of that
        testimony,” unless the expert can offer “no explanation for why she has
        concluded [an alternative cause offered by the opposing party] was not
        the sole cause.”

  Id. at 265–66 (internal citations omitted).

        BSC argues that because Dr. Margolis did not meet with Ms. Flores-Banda’

  treating physicians or review her full medical history, his opinions are unreliable. I

                                            12
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 13 of    13 of 41#:PageID
                                                               41 PageID     13481 628



  disagree with BSC. The Fourth Circuit Court of Appeals has held that “a physician

  may reach a reliable differential diagnosis without personally performing a physical

  examination.” Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 203 (4th Cir. 2001).

  Merely because Dr. Margolis relied upon other physicians’ records and did not

  perform his own diagnostic testing does not mean his differential diagnosis was

  inadequate. Dr. Margolis considered her extensive medical records and relevant

  medical and scientific literature in reaching his differential diagnosis. Therefore, I

  find BSC’s argument unpersuasive, and I DENY its motion to exclude with respect to

  Dr. Margolis’s specific causation opinion.

        For the reasons stated above, I GRANT in part and DENY in part BSC’s

  Motion to Exclude the Testimony of Michael Thomas Margolis, M.D.

        B. Thomas H. Barker, Ph.D.

        The plaintiff offers Dr. Barker as a biomaterials expert. He seeks to testify as

  to general opinions, such as those related to the biocompatibility of polypropylene

  mesh, mesh degradation, scar formation, mesh design, and mesh testing.

            1. Reliability

               a. Mechanical Mismatch

        Dr. Barker opines that there is a mechanical mismatch between vaginal tissue

  and BSC mesh. I find this opinion to be unreliable. In comparing the elastic moduli

  of vaginal tissue to that of mesh in order to support his opinion as to a mismatch, Dr.

  Barker relied on a study finding six to seven kilopascals for vaginal tissue. However,

  he admits that he has no scientific basis for forming a kilopascal number for BSC



                                               13
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 14 of    14 of 41#:PageID
                                                               41 PageID     13482 629



  mesh. Such an opinion rests on an unreliable basis. To the extent that Dr. Barker

  merely opines that vaginal tissue and polypropylene mesh are not composed of the

  same material, such an opinion is not helpful to a jury. Dr. Barker’s opinion that a

  mechanical mismatch exists is EXCLUDED.

               b. Mechanical Performance Findings

        Dr. Barker’s opinions on the clinical consequences resulting from the alleged

  mechanical mismatch between the mesh and the human body are EXCLUDED as

  unreliable as well. His opinion on the mechanical mismatch generally is excluded,

  and, thus, any derivative opinions are also unreliable. Such opinions are too

  speculative to be deemed reliable under Daubert.

        Moreover, with respect to mesh deformation in particular, BSC challenges Dr.

  Barker’s opinion that BSC testing revealed approximately 35 percent to 52 percent

  of deformation in its mesh samples. However, when questioned about this topic at his

  deposition, Dr. Barker admitted that he is unsure whether this testing was done

  exclusively on BSC products. This deposition testimony further reveals the

  unreliability of Dr. Barker’s methodology. BSC’s motion with respect to Dr. Barker’s

  opinions on the clinical effects of a mechanical mismatch between BSC mesh and

  vaginal tissue is GRANTED.

        In conclusion, BSC’s Motion to Exclude the Opinions and Testimony of Thomas

  H. Barker, Ph.D. is GRANTED.

        C. Jimmy W. Mays, Ph.D.

        Dr. Mays is a Distinguished Professor of Chemistry at the University of



                                          14
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 15 of    15 of 41#:PageID
                                                               41 PageID     13483 630



  Tennessee who offers general causation opinions on the following issues: (1) the

  chemical structure and properties of polypropylene; (2) degradation of polypropylene

  by thermo-oxidative processes and in vivo; and (3) the effect of in vivo degradation on

  the polypropylene implant.3

         BSC argues that Dr. Mays’s opinions should be excluded because his

  thermogravimetric analysis (“TGA”) did not replicate the in vivo environment. Dr.

  Mays produced certain results while testing polypropylene at very high

  temperatures. He then concluded that the same results will occur inside the human

  body at much lower temperatures, but he did not provide any explanation or support

  for his opinion. These derivative conclusions are not the product of reliable principles

  and methods. Dr. Mays failed to demonstrate a reliable connection between his TGA

  results and his conclusions about polypropylene degradation in the human body.

  Accordingly, BSC’s Motion to Exclude the Opinions and Testimony of Jimmy W.

  Mays, Ph.D. is GRANTED, and Dr. Mays’s general causation opinions based on his

  TGA are EXCLUDED.

         D. Peggy Pence, Ph.D.

         Dr. Pence works as a clinical and regulatory consultant, providing advice,

  guidance, and product development services to pharmaceutical/biopharmaceutical

  and medical device companies in the areas of strategic planning, preclinical testing,


  3 As an initial matter, BSC attempts to incorporate by reference its Daubert objections to Dr. Mays’s
  general causation opinions offered in Sanchez v. Boston Scientific Corp. BSC does not inform the court
  what these objections are or attach the Sanchez motion. Further, the expert report offered in Sanchez
  was authored by both Dr. Mays and Dr. Gido and is not identical to the report offered in the present
  case. Accordingly, I will not address the objections made in Sanchez and instead rule solely on the
  issues currently before me.

                                                   15
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 16 of    16 of 41#:PageID
                                                               41 PageID     13484 631



  clinical trials, design and conduct, and regulatory matters involving the FDA.

             1. Qualifications

         BSC maintains that Dr. Pence’s work as a researcher and consultant on the

  development of medical products does not qualify her to opine about the safety and

  efficacy of mesh products, as she attempts to do in her expert report. Dr. Pence has

  over forty years of experience in the research and development of medical devices.

  Over that time, she has accumulated knowledge that is relevant to this case, such as

  the design of clinical trials for diseases of the female genital system, the clinical

  testing of novel medical devices, and the content of product labeling. Accordingly, I

  FIND that Dr. Pence is qualified to render the opinions set forth in her expert report.

             2. General Objections

         I begin by addressing two objections that BSC raises multiple times

  throughout its motion, all related to the reliability of the authoritative sources

  underlying Dr. Pence’s opinions, which include a 2006 study by the French National

  Authority for Health (“HAS”), the recommendations of the National Institute for

  Health and Care Excellence (“NICE”), and the various guidance documents drafted

  by the Global Harmonization Task Force (“GHTF”).4 BSC has not cited any case

  suggesting that the binding effect of industry standards dictates their reliability.




  4 The GHTF, which was conceived in 1992 and replaced by the International Medical Device
  Regulators Forum (“IMDRF”) in 2011, represented a partnership between regulatory authorities and
  regulated industry and sought to achieve greater uniformity between national medical device
  regulatory systems. The European Union, United States, Canada, Australia, and Japan were the
  founding members, and these entities, as well as Brazil, China, Japan, and Russia, currently form the
  Management Committee of the IMDRF. Dr. Pence relies on several GHTF “Final Documents” in
  reaching her opinions.

                                                   16
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 17 of    17 of 41#:PageID
                                                               41 PageID     13485 632



  Indeed, the Seventh Circuit Court of Appeals has suggested the opposite:

        [T]he relevant question for admissibility purposes is not whether
        the . . . guidelines are controlling in the sense of an industry code, or
        even how persuasive they are. It is only whether consulting them is a
        methodologically sound practice on which to base an expert opinion in
        the context of this case.

  Lees v. Carthage Coll., 714 F.3d 516, 525 (7th Cir. 2013). Accordingly, I give no import

  to the non-binding nature of the HAS, NICE, and GHTF recommendations in my

  Daubert analysis and instead focus on whether Dr. Pence’s reliance on these sources

  constitutes a methodologically sound practice.

        BSC also attempts to equate GHTF standards with FDA regulations and

  asserts that, like FDA regulations, admission of GHTF standards, which have

  “regulatory purpose, history, and focus,” could confuse and mislead the jury. GHTF

  standards do not carry the same prejudicial force—the government does not

  promulgate them, manufacturers are not bound by them, and jurors are not familiar

  with them. Although the FDA appears to have had a limited role in the activities of

  the GHTF, that role was not instrumental or definitive, and the work of the GHTF

  can be described without reference to the FDA. Accordingly, I FIND BSC’s argument

  without merit.

            3. Premarket Testing

        Generally, BSC contends that none of the studies Dr. Pence relies on support

  her opinion that BSC should have performed premarket clinical trials. My review of

  the exhibits, however, indicates that several guidance documents supply a basis for

  this opinion. Additionally, although the NICE and HAS studies are not as explicit as



                                            17
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 18 of    18 of 41#:PageID
                                                               41 PageID     13486 633



  the GHTF documents, they both emphasize the importance of clinical trials in

  assessing a product’s safety for surgical use. Furthermore, all of these documents

  carry the indicia of reliability set forth by Daubert: the conclusions were reached after

  documented and validated testing, the results were published, and the testing was

  conducted through a defined methodology described in each paper. Therefore, I FIND

  Dr. Pence’s consultation of these sources in reaching her opinion both justified and

  reliable.

         Next, BSC argues that Dr. Pence’s report lacks a discussion of the GHTF

  standard itself and how Dr. Pence’s application of that standard led her to form the

  opinions contained in her report. These remaining arguments go to the weight of Dr.

  Pence’s testimony, not its reliability, and are therefore better suited for cross-

  examination. In conclusion, I DENY BSC’s motion to exclude Dr. Pence’s opinion on

  premarket clinical testing.

              4. Product Labels

         BSC asserts that to the extent Dr. Pence’s opinions on product labeling relate

  to BSC’s deviation from the branding requirements of the Food, Drug, and Cosmetic

  Act (“FDCA”), they should be excluded. I agree. As I have held several times in the

  course of these MDLs, expert testimony about the requirements of the FDCA, which

  are not at issue in this case, could lead to more confusion about the state tort claims

  than enlightenment. I cannot admit Dr. Pence’s testimony as it relates to the FDCA

  or FDA regulations. See Lewis v. Johnson & Johnson, 991 F. Supp. 2d 748, 755 (S.D.

  W. Va. 2014) (agreeing that “alleged shortcomings in FDA procedures are not

  probative to a state law products liability claim”). These opinions are EXCLUDED.
                                             18
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 19 of    19 of 41#:PageID
                                                               41 PageID     13487 634



         This finding, however, does not result in the exclusion of Dr. Pence’s opinion

  on product labeling altogether because, unlike in previous cases, Dr. Pence has a

  second source of information that is unrelated to the FDA (i.e., the GHTF’s Label and

  Instructions for Use for Medical Devices) which I must also consider in my analysis.

  The GHTF document on product labels does not state—expressly or otherwise—that

  manufacturers should include the severity, frequency, and permanency of adverse

  events in a warning, nor does it state that a label should qualify the difficulty of

  removing the device. Furthermore, Dr. Pence does not explain how this document

  could be interpreted as such. Seeing no non-FDA grounds for Dr. Pence’s opinion that

  BSC should have included this particular information in its labels, I FIND it

  unreliable, and it is therefore EXCLUDED.5

         With respect to Dr. Pence’s remaining opinions on product labeling, BSC moves

  for exclusion because Dr. Pence never spoke to any physicians about this issue. An

  expert’s failure to examine a particular source of information is not grounds for

  exclusion under Daubert so long as the expert has other “sufficient facts or data” to

  support her opinion. Fed. R. Evid. 702. Here, Dr. Pence considered the GHTF’s Label

  and Instructions for Use for Medical Devices, the DFU, several BSC internal

  documents, and other medical and scientific literature. I find this collection of sources

  sufficient for the purposes of Daubert. BSC has ample grounds to cross-examine and

  impeach Dr. Pence at trial regarding any perceived oversights in her analysis.



  5BSC raises this objection only to Dr. Pence’s opinions that the label should have included information
  on the difficulty of mesh removal and the permanency, severity, and frequency of adverse events. My
  holding is therefore limited to these specific opinions as well.

                                                    19
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 20 of    20 of 41#:PageID
                                                               41 PageID     13488 635



                5. Post-Market Vigilance

         In arriving at her post-market vigilance opinions, Dr. Pence exclusively

  considered data from the FDA’s MAUDE database.6 As I have previously explained,

  BSC’s communication, or alleged lack thereof, with the FDA through the MAUDE

  database has “no bearing on whether BSC provided adequate warnings or whether

  its products were defective.” Sanchez, 2014 WL 4851989, at *36. Any opinion based

  on data collected in the MAUDE database, which acts as an arm of the FDA, is not

  helpful to the jury and is therefore inadmissible. See Fed. R. Evid. 702 (stating that

  the expert’s specialized knowledge must “help the trier of fact to understand the

  evidence or to determine a fact in issue”). Because Dr. Pence’s opinion on post-market

  vigilance appears to be entirely based on data—or lack thereof—found in the MAUDE

  database, I find it unreliable. Without a reliable basis, Dr. Pence’s opinion on BSC’s

  inadequate post-market vigilance is EXCLUDED, and BSC’s motion on this matter

  is GRANTED.

                6. Final Caveat: Relevance

         BSC argues that several of the standards Dr. Pence relies on were not

  published until after the device at issue was marketed, making those standards

  irrelevant to this case. I RESERVE ruling on this matter until trial.

         In sum, BSC’s Motion to Exclude the Opinions and Testimony of Peggy Pence,



  6“The MAUDE database houses medical device reports submitted to the FDA by mandatory reporters
  (manufacturers, importers and device user facilities) and voluntary reporters such as health care
  professionals, patients and consumers.” FDA, MAUDE—Manufacturer and User Facility Device
  Experience, http://www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfMAUDE/Search.cfm (last visited
  April 3, 2016).

                                                 20
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 21 of    21 of 41#:PageID
                                                               41 PageID     13489 636



  Ph.D. is GRANTED in part, DENIED in part, and RESERVED in part. BSC’s

  objection to Dr. Pence’s opinions on the alleged carcinogenicity of polypropylene,

  uncontested by the plaintiff, is GRANTED.

        E. Russell Dunn, Ph.D.

        Dr. Dunn is a registered professional engineer and the president and founder

  of Polymer Chemical Technologies LLC, a company that focuses on process and

  product design issues, process and product safety, and polymer product analysis.

        BSC argues that Dr. Dunn is not qualified to offer opinions concerning the

  design, risk management, or manufacture of polypropylene mesh devices. Dr. Dunn’s

  company, Polymer Chemical Technologies LLC, has been involved in over 200

  projects focusing on polymer product design; however, none of these projects has

  involved a medical device. Dr. Dunn also teaches five different chemical engineering

  courses at Vanderbilt University; however, he has never taught a course specific to

  medical devices or polypropylene. Similarly, Dr. Dunn states that he has a

  tremendous amount of experience assessing risk through Failure Mode and Effects

  Analysis (“FMEA”), but then admits that he has never been involved in developing

  an FMEA for a medical device. Finally, Dr. Dunn has authored many publications

  throughout his career; however, not one of these publications examines medical

  devices or how polypropylene behaves as part of a medical device.

        All of Dr. Dunn’s opinions are premised on his belief that the polypropylene

  mesh in BSC’s devices will undergo oxidative degradation in the body, yet Dr. Dunn

  admits that he is not an expert in biomaterials or biocompatibility and that he is not



                                           21
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 22 of    22 of 41#:PageID
                                                               41 PageID     13490 637



  qualified to opine on the way polypropylene may affect the body physiologically. I find

  that Dr. Dunn does not have the requisite skill, knowledge, training, education, or

  experience to qualify as an expert in this case, and his opinions are EXCLUDED.

  Accordingly, BSC’s Motion to Exclude the Opinions and Testimony of Russell Dunn,

  Ph.D. is GRANTED.

        F. Scott Guelcher, Ph.D.

        Dr. Guelcher is a chemical engineer offered by the plaintiff to opine on how the

  human body responds to polypropylene once it is implanted and the reactions that

  occur on the surface of the implant. Dr. Guelcher’s opinions—to the extent they are

  based on Dr. Dunn’s testing—are EXCLUDED because Dr. Dunn’s testing is

  unreliable. Dr. Dunn’s in vitro testing failed to follow the written protocol he relied

  upon in developing his test—the very protocol that Dr. Guelcher developed.

  Specifically, Dr. Dunn could not account for why he changed the testing solution once

  a week when the protocol called for changing the solution once every three days.

  Further, Dr. Dunn stated in his deposition that he would only use his testing to show

  the general behavior of polypropylene mesh in an in vitro oxidizing medium—not to

  extend what that means inside the body. Dr. Dunn’s testing lacks sufficient indicia of

  reliability. Therefore, BSC’s Motion to Exclude the Opinions and Testimony of Scott

  Guelcher, Ph.D. is GRANTED.

        G. Richard Trepeta, M.D.

        Richard Trepeta, M.D., is, among other things, a board-certified pathologist

  and a Fellow with the College of American Pathologists and the International Society



                                            22
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 23 of    23 of 41#:PageID
                                                               41 PageID     13491 638



  for the Study of Vulvovaginal Disease.

            1. Qualifications

        First, BSC objects to Dr. Trepeta’s opinion testimony on the properties of

  polypropylene mesh. Given Dr. Trepeta’s knowledge and experience as an anatomical

  and clinical pathologist, I find him qualified to testify about mesh degradation, mesh

  shrinkage, and mesh migration, and I therefore DENY BSC’s motion in this respect.

        Second, BSC objects to Dr. Trepeta’s testimony on the human clinical response

  to mesh implants. Dr. Trepeta’s extensive experience and knowledge in the field of

  pathology qualify him to submit these opinions. Part of pathology involves reaching

  a diagnosis through clinical and pathologic correlation. Dr. Trepeta frequently

  engages in this process by providing clinical consultations to physicians, which

  require him to examine clinical information (through specimens, reports, or physician

  findings) and reach a pathologic diagnosis about a patient. Dr. Trepeta’s

  understanding and application of the pathologic process qualify him to opine on the

  causal relationship between transvaginal mesh implantation and tissue response.

  Therefore, I DENY BSC’s motion as to Dr. Trepeta’s qualifications on this point.

            2. Reliability and Relevance

        BSC raises two objections to the reliability and relevance of Dr. Trepeta’s

  opinion testimony.

               a. Reliability

        BSC contends that Dr. Trepeta’s method of using pathology reports to

  formulate his opinions is unreliable. Dr. Trepeta used various resources to reach his



                                           23
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 24 of    24 of 41#:PageID
                                                               41 PageID     13492 639



  expert opinion: (1) he has studied over fifty mesh explant samples in his private

  practice; (2) he has studied the medical literature on mesh implantation and

  determined that his pathological findings corresponded with the published research

  on mesh erosion and exposure in the vaginal wall; and (3) he has reviewed twenty-

  four pathology reports that he received from the plaintiff’s counsel and ascertained

  that the pathology reports of excised Boston Scientific products are consistent with

  the acute, sub-acute, and chronic categories of the disease process.

        Dr. Trepeta’s review of the pathology reports has a fatal deficiency—it lacked

  standards to govern the process of selecting the sample of pathology reports to be

  evaluated. The plaintiff does not explain how or why she chose these twenty-four

  reports for Dr. Trepeta’s review, and without such an explanation, I have no way of

  assessing the potential rate of error or the presence of bias. Accordingly, Dr. Trepeta’s

  opinions derived solely from his review of the twenty-four pathology reports are

  EXCLUDED. BSC is free to cross-examine Dr. Trepeta at trial to ensure the basis of

  his opinions is consistent with the court’s ruling.

               b. Litigation Driven

        BSC argues Dr. Trepeta’s opinions are unreliable because they are litigation

  driven. I will not exclude an expert on the sole basis that the opinion arose during

  litigation, so long as it is otherwise reliable. BSC’s Motion is DENIED on this point.

        In conclusion, Dr. Trepeta’s general causation opinions are admitted except for

  his opinions based on the pathologic reports selected by the plaintiff’s counsel for his

  review, which are excluded. Accordingly, BSC’s Motion to Exclude the Opinions and



                                             24
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 25 of    25 of 41#:PageID
                                                               41 PageID     13493 640



  Testimony of Dr. Trepeta is GRANTED in part and DENIED in part.

        H. Vladimir Iakovlev, M.D.

        Dr. Iakovlev is an anatomical pathologist and director of Cytopathology at the

  Department of Laboratory Medicine at St. Michael’s Hospital in Toronto, Canada.

            1. General Causation

        BSC contends that this court should exclude Dr. Iakovlev’s opinions on

  specimens other than the plaintiff’s. Dr. Iakovlev’s general causation opinions are

  based largely on his examination of the mesh explant samples in his personal data

  pool. However, Dr. Iakovlev provides no information on how the mesh explants were

  chosen or prepared for examination. Dr. Iakovlev testified that plaintiff’s counsel

  provided approximately 70 percent of the transvaginal mesh explants, but he does

  not know how those explants were chosen or what methodology counsel employed.

        Accordingly, BSC’s motion on this matter is GRANTED, and Dr. Iakovlev’s

  general causation opinions based on his data pool are EXCLUDED.

        In conclusion, BSC’s Motion to Strike and Exclude the Opinions and Testimony

  of Vladimir Iakovlev, M.D. is GRANTED.

        I. Jerry Blaivas, M.D.

        Dr. Blaivas is a pelvic surgeon and urologist. The plaintiff offers Dr. Blaivas to

  opine as to general causation. He renders several opinions, including those related to

  the complications associated with polypropylene mesh slings and the Obtryx, the

  safety and efficacy of synthetic slings as compared to non-mesh procedures, and BSC’s

  warnings to physicians and patients.



                                            25
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 26 of    26 of 41#:PageID
                                                               41 PageID     13494 641



            1. Opinion that Polypropylene Mid-Urethral Slings Are Not Safe in the
               Treatment of SUI

        BSC challenges Dr. Blaivas’s opinion that polypropylene mid-urethral slings

  are not safe in the treatment of SUI. I EXCLUDE Dr. Blaivas’s opinion because Dr.

  Blaivas applied standards different than those he applies in his medical practice. In

  his deposition, Dr. Blaivas was confronted with a statement he had previously made

  in a peer-reviewed article that contradicts his safety opinion proffered in this case.

  Dr. Blaivas explains that “I phrase my words differently in the peer-reviewed

  literature than I do in the legal literature because it’s two different sets of rules.”

  Blaivas Dep. 391:20–24, Dec. 15, 2014. He states, “I can offer a different opinion with

  a reasonable degree of medical certainty than I can in the peer-reviewed literature

  which requires, in my judgment, a higher degree of certainty than a reasonable

  degree.” Id. at 391:14–19.

        The above deposition testimony plainly reveals that Dr. Blaivas employed less

  intellectual rigor in forming this opinion as an expert witness than he employs when

  writing studies in his field. Such admission renders Dr. Blaivas’s methodology

  unreliable. As a result, BSC’s motion with respect to this opinion is GRANTED.

            2. Opinion on Design of Polypropylene Mesh Slings

        Next, BSC challenges Dr. Blaivas’s opinion on the design of polypropylene

  mesh slings. I agree with BSC that Dr. Blaivas lacks qualifications to be deemed an

  expert in the design of a medical device. The plaintiff contends that Dr. Blaivas’s

  surgical experience with similar slings renders him qualified. This experience alone,




                                            26
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 27 of    27 of 41#:PageID
                                                               41 PageID     13495 642



  however, insufficiently establishes his design qualifications. Thus, his opinions

  related to product design are EXCLUDED.

              3. BSC Alleges that Dr. Blaivas Seeks to Offer Opinions Outside Area of
                 Expertise

         BSC argues that Dr. Blaivas seeks to offer opinions on mesh shrinkage,

  degradation, and the MSDS that are outside his area of expertise. Above, I exclude

  Dr. Blaivas’s opinion that polypropylene mid-urethral slings are not safe in the

  treatment of SUI on reliability grounds. Therefore, I need not address Dr. Blaivas’s

  qualifications on shrinkage and degradation.

         As for the MSDS, BSC seeks to exclude Dr. Blaivas’s opinion that the

  polypropylene mesh used in the Obtryx, Obtryx Curved, and Obtryx Halo was never

  meant to be implanted inside the human body per the MSDS. The plaintiff fails to

  respond to this argument, and I presume that the plaintiff concedes that Dr. Blaivas

  will not offer such an opinion at trial. I decline to raise counterarguments on the

  plaintiff’s behalf. Thus, BSC’s motion with respect to Dr. Blaivas’s MSDS opinion is

  GRANTED.

              4. Specific Causation

         BSC argues that Dr. Blaivas’s specific causation opinions should be excluded because

  these opinions are based on his excluded general causation opinions. I agree. See In re C. R.

  Bard, Inc., 948 F. Supp. 2d 589, 605 (S.D. W. Va. 2013) (“Because I found that Dr. Zolnoun’s

  general causation opinions are not based on reliable methodology and principles, her specific

  causation opinions—based on her general causation opinions—should also be excluded.”).

  Therefore, BSC’s motion with respect to this matter is GRANTED to the extent that Dr.


                                                 27
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 28 of    28 of 41#:PageID
                                                               41 PageID     13496 643



  Blaivas’s specific causation opinion is based on his general causation opinions, which have been

  excluded.

        V.      The Plaintiff’s Daubert Motions

             In this case, the plaintiff seeks to limit or exclude the expert opinions of Drs.

  Gary L. Winn, Christine Brauer, Stephen Spiegelberg, Stephen F. Badylak, Lonny

  Green, and Steven E. Swift.

             A. Gary L. Winn, Ph.D.

             Dr. Winn is a professor in Industrial and Management Systems Engineering

  in the Safety Management program at West Virginia University. Dr. Winn offers

  expert opinions with regard to the nature and purpose of Material Safety Data Sheets

  (MSDS) generally, and specifically as to the MSDS for the polypropylene used by BSC

  in the manufacture of its pelvic mesh products. The plaintiff argues that Dr. Winn’s

  opinions should be excluded entirely, consistent with this court’s decisions in Tyree

  and Eghnayem because his expert report is identical to the reports filed and excluded

  in those two cases.7 BSC has not presented any new arguments to convince me that


  7   In Tyree, I ruled as follows:
             In his expert report, Dr. Winn describes (1) the development of the hazard
             communication standard; (2) the standardization of the content of MSDSs; and (3) uses
             of MSDSs in the field. Dr. Winn concludes that raw polypropylene is not hazardous
             based on anecdotal evidence involving other MSDSs; and therefore, the 2004 Chevron
             Phillips MSDS is extraneous. Although I believe that the warning provided in the
             MSDS is relevant, I do not believe an expert is required to discuss MSDSs generally or
             the issue of whether polypropylene requires an MSDS because of its hazardous nature.
             A narrative review of the history and development of MSDSs and who uses them in
             the field is not helpful to the jury. The pertinent issue is that the MSDS contained a
             warning (Medical Application Caution) allegedly not heeded by BSC, not that an
             MSDS itself existed. This warning from the supplier could have taken any form.
             Accordingly, I FIND that Dr. Winn’s opinions regarding MSDSs should be excluded in
             their entirety.
  2014 WL 5320566, at *63; see also Eghnayem, 2014 WL 5461991, at *61 (quoting Tyree).

                                                      28
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 29 of    29 of 41#:PageID
                                                               41 PageID     13497 644



  Dr. Winn is warranted as an independent expert. However, I acknowledge the

  potential need for rebuttal testimony based on what the plaintiff presents at trial.

  Accordingly, I RESERVE ruling on the admissibility of Dr. Winn’s expert opinions for

  trial.

           B. Christine Brauer, Ph.D.

           Dr. Brauer is the President of Brauer Device Consultants LLC, where she

  provides consulting services to the medical device industry regarding FDA regulatory

  requirements. The plaintiff seeks to exclude both of Dr. Brauer’s expert reports filed

  on November 21, 2014. The first report (“FDA report”) focuses on the FDA regulatory

  framework for surgical devices, and the second report (“supplemental report”) focuses

  on industry standards that a manufacturer of a medical device must meet. I have

  repeatedly and thoroughly considered the admissibility of the FDA’s 510(k) process,

  and I have consistently found that the 510(k) process does not relate to safety or

  efficacy. Therefore, the parties may not present evidence regarding the 510(k)

  clearance process or subsequent FDA enforcement actions. Accordingly, the plaintiff’s

  motion with regard to Dr. Brauer’s FDA report is GRANTED, and her opinions set

  forth in that report are EXCLUDED.

           With regard to the supplemental report, the plaintiff contends that it is

  nothing more than her FDA report under a different cloak. I agree. Reading the two

  reports side by side, it appears that Dr. Brauer “supplemented” her report by

  removing references to the FDA and substituting the term “industry standard”

  instead. This “industry standard” clearly describes the FDA 510(k) process, which Dr.



                                           29
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 30 of    30 of 41#:PageID
                                                               41 PageID     13498 645



  Brauer admits in her deposition. There is far too much overlap between Dr. Brauer’s

  FDA report and supplemental report to avoid a regulatory mini-trial, which I have

  repeatedly and consistently held would confuse and mislead the jury. Accordingly,

  the plaintiff’s Motion to Exclude or Limit the Testimony of Christine Brauer, Ph.D.

  is GRANTED, and Dr. Brauer’s opinions are EXCLUDED in their entirety.

        C. Stephen Spiegelberg, Ph.D.

        Dr. Spiegelberg is the president and co-founder of Cambridge Polymer Group

  Inc., where he directs a team of scientists who perform contract research, analytical

  testing, and device development for the biomedical and polymer communities.

            1. Position Statements

        First, the plaintiff argues that Dr. Spiegelberg’s opinions regarding position

  statements should be excluded because (1) they are not contained in his expert report;

  (2) he is not qualified to offer such opinions; and (3) he lacks any reliable methodology.

  Upon review, I agree with BSC that Dr. Spiegelberg does not in fact offer the opinions

  the plaintiff seeks to exclude. Accordingly, the plaintiff’s motion with regard to

  position statements is GRANTED.

            2. FDA

        Next, the plaintiff contends that Dr. Spiegelberg is unqualified to opine on the

  FDA 510(k) clearance process and that such opinions should be excluded as

  irrelevant. In response, BSC concedes that Dr. Spiegelberg will not offer opinions on

  the FDA 510(k) clearance process. Accordingly, the plaintiff’s motion with regard to

  the FDA is GRANTED.

        BSC limits its concession by arguing that Dr. Spiegelberg is qualified to opine

                                             30
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 31 of    31 of 41#:PageID
                                                               41 PageID     13499 646



  on ISO standards based on his experience in the field of medical device analysis and

  design. I agree. Dr. Spiegelberg’s current work revolves around medical device

  development and consultation. He is also the Task Force Chairman for the American

  Society for Testing and Materials (“ASTM”), which establishes standards involving

  the cleanliness of biomedical devices and characterization methods for polymers.

  Consulting on the development of new medical products requires familiarity with the

  applicable industry standards. Therefore, to the extent Dr. Spiegelberg intends to

  opine on ISO standards without referencing the FDA, I find him qualified to do so.

  Accordingly, the plaintiff’s motion with regard to Dr. Spiegelberg’s qualifications is

  DENIED.

            3. Black Specks or Spots

        Next, the plaintiff argues that Dr. Spiegelberg’s opinions regarding black

  specks in BSC’s mesh are unfounded and unreliable. In his expert report, Dr.

  Spiegelberg states that the “black spots” are actually reflections of light on the curves

  of the mesh when pictures are taken, rather than inclusions or defects in the mesh.

  The plaintiff contends that Dr. Spiegelberg’s findings are unreliable because he did

  not review the photographs supplied by the plaintiff’s expert, Dr. Dunn, nor did he

  take his own photographs. Whether Dr. Spiegelberg took his own photographs does

  not sufficiently undermine the reliability of his analysis here. Challenges to Dr.

  Spiegelberg’s ultimate conclusion with regard to the nature of the black spots are

  better suited for cross-examination. Accordingly, the plaintiff’s motion with regard to

  black specks or spots is DENIED.

            4. FTIR and EDS

                                             31
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 32 of    32 of 41#:PageID
                                                               41 PageID     13500 647



        Last, the plaintiff seeks to limit Dr. Spiegelberg’s general causation opinions

  based on his Fourier Transform Infrared Spectroscopy (“FTIR”) and Electron

  Dispersive Spectroscopy (“EDS”) testing. However, the plaintiff points out that Dr.

  Spiegelberg’s admissions regarding the limitations of these testings may also be

  grounds for cross-examination and thus seeks only qualification or explanation of the

  limitations inherent to the testing in order to avoid misleading or confusing the jury.

  The plaintiff will have the opportunity to adequately highlight these limitations at

  trial upon cross-examination. Accordingly, the plaintiff’s motion with regard to Dr.

  Spiegelberg’s FTIR and EDS testing is DENIED.

        In sum, the plaintiff’s Motion to Exclude the Testimony and Opinions of Dr.

  Stephen Spiegelberg, Ph.D. is GRANTED in part and DENIED in part.

        D. Stephen F. Badylak, D.V.M., Ph.D., M.D.

        Dr. Badylak is the Deputy Director of the McGowan Institute for Regenerative

  Medicine, Director of the Center for Preclinical Studies, and a tenured professor with

  the Department of Surgery at the University of Pittsburgh.

            1. Risk-Benefit Analysis or Safety and Efficacy

        The plaintiff contends that Dr. Badylak should be precluded from opining on

  the safety and efficacy of polypropylene mesh devices because he has not reviewed

  the applicable scientific literature and he has no clinical experience using these

  devices. Dr. Badylak’s expert report indicates that he reviewed more than 200

  relevant scientific publications, including more than twenty publications evaluating

  the safety and efficacy of BSC devices. Furthermore, Dr. Badylak explains that he is

  more familiar with the body of literature reviewing the safety and efficacy of surgical

                                            32
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 33 of    33 of 41#:PageID
                                                               41 PageID     13501 648



  mesh generally, versus literature specific to any one device. This explanation does

  not undermine his qualifications but instead clarifies his approach. If there are

  certain device-specific publications that Dr. Badylak failed to review in preparing his

  expert report, the plaintiff is free to ask him about those publications on cross-

  examination.

        Similarly, the plaintiff’s arguments regarding Dr. Badylak’s clinical experience

  are also without merit. Dr. Badylak has extensive experience in the field of

  biomaterials, including the design of implantable surgical mesh devices. Accordingly,

  the plaintiff’s motion with regard to Dr. Badylak’s safety and efficacy opinions is

  DENIED.

            2. Degradation

        The plaintiff argues that Dr. Badylak’s opinions with regard to oxidative

  degradation based on the scientific literature are unreliable because he contradicted

  himself during his deposition by acknowledging the “phenomenon” of oxidative

  reactions. However, the plaintiff omits Dr. Badylak’s subsequent testimony, where

  he states that he does not believe that oxidative reactions at the surface of

  polypropylene results in the degradation that causes further problems. Upon review

  of the deposition, I do not find Dr. Badylak’s testimony sufficiently contradictory to

  undermine the reliability of his expert opinions. Accordingly, the plaintiff’s motion

  with regard to degradation is DENIED.

        The plaintiff’s Motion to Exclude the Opinions and Testimony of Stephen F.

  Badylak, D.V.M., Ph.D., M.D. is thus DENIED.

        E. Lonny Green, M.D.

                                            33
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 34 of    34 of 41#:PageID
                                                               41 PageID     13502 649



        Dr. Green is a board certified urologist whose practice is largely focused on the

  treatment of female urinary incontinence and who has extensive experience with the

  Obtryx. Dr. Green opines that mid-urethral slings, like the Obtryx, are the standard

  of care in the treatment of SUI.

            1. Obtryx DFU

        First, the plaintiff argues that Dr. Green is not qualified to offer opinions on

  the Obtryx DFU because he has never written a DFU and could not describe the

  general requirements for a DFU during his deposition.

        In the past, I allowed a doctor to testify that the DFU was inadequate because

  it failed to warn against risks the doctor observed in his or her own practice. In

  contrast, now I must determine whether the same kind of doctor is instead qualified

  to offer his expert opinion that the warnings were in fact adequate. There is a clear

  distinction. The plaintiff’s experts observed certain risks and complications in their

  practice and then sought to opine that those risks should have been included in the

  product warnings. In the present case, BSC’s experts have observed certain risks and

  complications in their practice, which are warned of in the DFU, and therefore deduce

  that there are no other possible risks or complications that should have been included.

  The plaintiff’s experts address a discrete risk which they have personally observed,

  while BSC’s experts’ opinions attempt to encompass all possible risks, none of which

  they have personally observed. Accordingly, I FIND that without additional expertise

  in the specific area of product warnings, a doctor, such as a urologist or




                                            34
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 35 of    35 of 41#:PageID
                                                               41 PageID     13503 650



  urogynecologist, is not qualified to opine that a product warning was adequate,

  merely because it included risks he has observed in his own practice.

        Dr. Green fails to address the significance of complications he has not seen in

  his practice, and which are not warned of in the DFU. In his deposition, Dr. Green

  admits he has never drafted a DFU for a medical device or pharmaceutical. Although

  Dr. Green indicates he has “expertise” in the process of writing patient handouts

  warning against drug complications, his experience appears to be limited to his

  review and distribution of these handouts, rather than contribution to the drafting.

  Accordingly, I FIND that Dr. Green is not qualified to opine on the adequacy of

  product warnings, and therefore, his opinions related to the Obtryx DFU are

  EXCLUDED.

            2. FDA 510(k) Clearance

        BSC concedes that Dr. Green will not offer opinions on the FDA 510(k)

  clearance process. Accordingly, the plaintiff’s motion is GRANTED. Furthermore, I

  have repeatedly held that the probative value of FDA evidence is substantially

  outweighed by the risk of jury confusion. Therefore, to the extent Dr. Green seeks to

  offer other expert opinions on the FDA, such opinions are likewise EXCLUDED.

            3. Physical Properties of Polypropylene

               a. Qualifications

        The plaintiff argues that Dr. Green is not qualified to opine that the Obtryx

  does not shrink, contract, degrade, or cause systemic infections. I disagree. A lack of

  personal experience performing pathology research on polypropylene explants does



                                            35
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 36 of    36 of 41#:PageID
                                                               41 PageID     13504 651



  not necessarily render Dr. Green unqualified under Rule 702 to offer opinions on the

  suitability of the Obtryx device.

        Dr. Green has performed almost 3,000 sling procedures, and his clinical

  practice has largely focused on the treatment of female urinary incontinence over the

  last twenty years. Further, Dr. Green cites numerous studies and academic papers

  throughout his expert report to support his opinion that the Obtryx is both safe and

  effective. I therefore FIND that Dr. Green is qualified to offer the opinion that the

  Obtryx mesh does not shrink, contract, degrade, or cause systemic infections. The

  plaintiff’s motion is DENIED on this point.

               b. Reliability

        The plaintiff also argues that Dr. Green has not utilized any method to reach

  the conclusions outlined in his report. Dr. Green plans to testify that he has not seen

  evidence of polypropylene degradation, systemic infection, or other unexpected

  reactions and that the Obtryx has proven to be safe and efficacious for the treatment

  of female SUI. Dr. Green’s opinion is partially based on the fact that he has observed

  minimal complications in his clinical practice. Obviously, this type of opinion is not

  subject to testing or peer review. Additionally, Dr. Green explains that his clinical

  experience with the Obtryx is on par with the findings in the studies he cites

  throughout his expert report. Therefore, I FIND Dr. Green’s clinical experience and

  review of the scientific literature are sufficiently reliable bases in forming this

  particular opinion. The plaintiff’s motion is DENIED on this point.

        For the above reasons, the plaintiff’s Motion to Exclude the Opinions and



                                            36
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 37 of    37 of 41#:PageID
                                                               41 PageID     13505 652



  Testimony of Lonny Green, M.D. is GRANTED in part and DENIED in part.

           E. Steven E. Swift, M.D.

           Dr. Swift is a urogynecologist who is Board Certified in General Obstetrics and

  Gynecology and in the subspecialty of Female Pelvic Medicine and Reconstructive

  Surgery. He has been practicing in this field for more than twenty years and his

  practice is largely focused on the treatment of female urinary incontinence, giving

  him extensive experience with the Obtryx. Dr. Swift is currently the Director of the

  Division of Female Pelvic Medicine and Reconstructive Surgery and a tenured

  Professor in the Department of Obstetrics and Gynecology at the Medical University

  of South Carolina. Further, Dr. Swift serves as Editor for the peer-reviewed

  International Urogynecology Journal of Pelvic Floor Dysfunction. Dr. Swift opines

  that mid-urethral slings, like the Obtryx, are the standard of care in the treatment

  of SUI.

           1. Obtryx DFU

           First, the plaintiff argues that Dr. Swift is not qualified to offer opinions on the

  Obtryx DFU because he has no specific experience in working on DFUs. In his

  deposition, Dr. Swift stated that he had no intention of opining on the DFU. Swift

  Dep. 31:12–17, Jan. 10, 2015. Accordingly, the plaintiff'’s motion is GRANTED on this

  point.

           2. Physical Properties of Polypropylene

              a. Qualifications




                                                37
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 38 of    38 of 41#:PageID
                                                               41 PageID     13506 653



        The plaintiff argues that Dr. Swift is not qualified to opine that the Obtryx

  does not shrink, contract, degrade, or cause systemic infections. I disagree. A lack of

  personal experience performing pathology research on polypropylene explants does

  not necessarily render Dr. Swift unqualified under Rule 702 to offer opinions on the

  suitability of the Obtryx device.

        Dr. Swift has performed extensive sling procedures, and his clinical practice

  has largely focused on the treatment of female urinary incontinence over the last

  twenty years. Further, Dr. Swift cites numerous studies and academic papers

  throughout his expert report to support his opinion that the Obtryx is both safe and

  effective. I therefore FIND that Dr. Swift is qualified to offer the opinion that the

  Obtryx mesh does not shrink, contract, degrade, or cause systemic infections. The

  plaintiff’s motion is DENIED on this point.

            b. Reliability

        The plaintiff also argues that Dr. Swift has not utilized any method to reach

  the conclusions outlined in his report and is not qualified because he is not a material

  scientist, biochemist, biomedical engineer, or a pathologist. Dr. Swift plans to testify

  that he has not seen evidence of polypropylene degradation, systemic infection, or

  other unexpected reactions and that the Obtryx has proven to be safe and efficacious

  for the treatment of female SUI. Dr. Swift’s opinion is partially based on his own

  clinical practice experience. Obviously, this type of opinion is not subject to testing or

  peer review. Additionally, Dr. Swift explains that his clinical experience with the

  Obtryx is on par with the findings in the studies he cites throughout his expert report.



                                             38
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 39 of    39 of 41#:PageID
                                                               41 PageID     13507 654



  Therefore, I FIND Dr. Swift’s clinical experience and review of the scientific literature

  are sufficiently reliable bases in forming this particular opinion. The plaintiff’s

  motion is DENIED on this point.

           For the above reasons, the plaintiff’s Motion to Exclude the Opinions and

  Testimony of Steven E. Swift, M.D. is GRANTED in part and DENIED in part.

     VI.     Effect of Daubert Ruling

           I emphasize that my rulings excluding expert opinions under Rule 702 and

  Daubert are dispositive of their potential admissibility in these cases, but my rulings

  not to exclude expert opinions are not dispositive of their admissibility at trial. In

  other words, to the extent that certain opinions might be cumulative or might confuse

  or mislead the jury, they may still be excluded under Rule 403 or some other

  evidentiary rule. I will take up these issues as they arise.

     VII.     Conclusion

           For the reasons discussed above, my rulings on BSC’s motions are as follows:

  Motion to Exclude the Testimony of Michael Thomas Margolis, M.D. [ECF No. 35] is

  GRANTED in part and DENIED in part; Motion to Exclude the Opinions and

  Testimony of Thomas Barker, Ph.D. [ECF No. 27] is GRANTED; Motion to Exclude

  the Opinions and Testimony of Jimmy Mays, Ph.D. [ECF No. 32] is GRANTED;

  Motion to Exclude the Opinions and Testimony of Peggy Pence, Ph.D. [ECF No. 37]

  is GRANTED in part, DENIED in part, and RESERVED in part; Motion to Exclude

  the Opinions and Testimony of Russell Dunn, Ph.D. [ECF No. 34] is GRANTED;

  Motion to Exclude the Opinions and Testimony of Scott Guelcher, Ph.D. [ECF No. 40]



                                             39
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 40 of    40 of 41#:PageID
                                                               41 PageID     13508 655



  is GRANTED; Motion to Exclude the Opinions and Testimony of Richard Trepeta,

  M.D. [ECF No. 41] is GRANTED in part and DENIED in part; Motion to Strike and

  Exclude the Opinions and Testimony of Vladimir Iakovlev, M.D. [ECF No. 47] is

  GRANTED; and Motion to Exclude the Opinions and Testimony of Jerry Blaivas,

  M.D. [ECF No. 30] is GRANTED in part and DENIED in part.

         My rulings on the plaintiff’s motions are as follows: Motion to Exclude the

  Opinions and Testimony of Gary L. Winn, Ph.D. [ECF No. 29] is RESERVED;

  Amended Motion to Exclude or Limit the Testimony of Christine Brauer, Ph.D. [ECF

  No. 42] is GRANTED; Motion to Exclude the Testimony and Opinions of Dr. Stephen

  Spiegelberg, Ph.D. [ECF No. 46] is GRANTED in part and DENIED in part; Motion

  to Exclude the Opinions and Testimony of Stephen F. Badylak, D.V.M., Ph.D., M.D.

  [ECF No. 48] is DENIED; Motion to Exclude the Opinions and Testimony of Lonny

  Green, M.D. [ECF No. 33] is GRANTED in part and DENIED in part; and Motion to

  Exclude the Opinions and Testimony of Steven E. Swift, M.D. [ECF No. 26] is

  GRANTED in part and DENIED in part. The plaintiff’s Motion to Exclude or Limit

  the Testimony of Christine Brauer, Ph.D. [ECF No. 31] and the plaintiff’s Motion to

  Exclude or Limit the Testimony of Gary L. Winn [ECF No. 28]8 are DENIED as

  MOOT.




  8This motion is duplicative of the Motion to Exclude or Limit the Testimony of Gary L. Winn [ECF
  No. 29].

                                                 40
CaseCase
     8:19-cv-01550-VMC-TGW  Document
         2:13-cv-04434 Document       73-5
                                99 Filed     Filed 01/28/21
                                         05/09/16           Page
                                                    Page 41 of    41 of 41#:PageID
                                                               41 PageID     13509 656



        The court DIRECTS the Clerk to send a copy of this Order to counsel of record

  and any unrepresented party.

                                                    ENTER:       May 9, 2016




                                          41
